Appellant filed her brief in the supreme court on the thirty-first day of August, 1914. The cause was thereafter transferred to this court and came on regularly for hearing on the nineteenth day of this month. Respondent has never filed any brief, either in the supreme or this court nor did he appear at the oral argument. He was regularly served with notice that on said nineteenth day of January, 1916, appellant would move this court "for an order reversing the order appealed from without consideration of the cause upon its merits . . . upon the ground that respondent has not filed his points and authorities herein." As stated, there was no appearance by respondent. *Page 464 
The order appealed from is therefore reversed on the authority of Richter v. Fresno Canal  Irr. Co., 101 Cal. 582, [36 P. 96]; Davis v. Hart, 103 Cal. 530, [37 P. 486]; Kelly
v. Bradbury, 104 Cal. 237, [37 P. 872].
Chipman, P. J., and Hart, J., concurred.